DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art Hong et al. (US Publication 2019/0096584) is relied upon herein to disclose the overlapping electrodes.
Applicant's arguments filed August 22, 2022, with regards to claim 20 have been fully considered but they are not persuasive. 
On page 9 of Remarks, Applicant argues that Pecina et al. (US Publication 2010/0214720) fails to disclose a first internal electrode layer having “only a 1-1th internal electrode” and a “1-2th internal electrode” and a second internal electrode layer having “only a 2-1th internal electrode” and a “2-2th internal electrode”. 
The Examiner respectfully disagrees with the above assertion. Pecina discloses “one or a plurality of stiffening structures of the type described can be arranged alongside the electrode layers of each multilayer structure.” (col.4 ll.18-20). Therefore, Pecina discloses an embodiment in which only a 1-1-1th internal electrode and a 1-2th internal electrode exist in a single electrode layer and in which only a 2-1th internal electrode and a 2-2th internal electrode exists in a single electrode layer.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecina et al. (US Publication 2010/0214720) in view of Hong et al. (US Publication 2019/0096584) and in further view of Lee et al. (US Publication 2013/0229749).

    PNG
    media_image1.png
    718
    599
    media_image1.png
    Greyscale

Figures 1 and 2 of Pecina with Examiner’s Comments (Figure 1EC, Figure 2EC)
In re claim 1, Pecina discloses a multilayer capacitor comprising: 
a capacitor body (1 – Figure 2, ¶45) including dielectric layers (2 – Figure 2, ¶46) and first 5and second internal electrode layers (3 and 5 connected to 4A, 3 and 5 connected to 4B – Figure 1, Figure 2, ¶46) stacked in a stacking direction and having first and second surfaces (S1, S2 – Figure 2EC) opposing each other in the stacking direction, third and fourth surfaces (S3, S4 – Figure 1EC, Figure 2EC) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (S5, S6 – Figure 1EC) connected to the first and second surfaces, connected to the third and fourth surfaces, 10and opposing each other (Figure 1EC, Figure 2EC), 
first and second external electrodes (4A, 4B – Figure 2EC) disposed on the third 15and fourth surfaces of the capacitor body (S3, S4 – Figure 2EC), respectively, 
wherein the first internal electrode layer (3 and 5 connected to 4A – Figure 1, Figure 2) is divided into a 1-1-th internal electrode (3 – Figure 1) connected to the first external electrode (4A – Figure 1) and a 1-2-th internal electrode (5 close to S6 – Figure 1) by a first space portion (SP1 – Figure 1EC) disposed at a position close to the sixth surface (Figure 1EC), and 
20the second internal electrode layer (3 and 5 connected to 4B – Figure 2) is divided into a 2-1-th internal electrode (3 – Figure 1EC, ¶45) connected to the second external electrode (4B – Figure 1) and a 2-2-th internal electrode (5 close to S5– Figure 1EC, ¶45) by a second space portion (SP3 – Figure 1EC) disposed at a position close to the fifth surface (S5 – Figure 1EC) (Note that the electrode 5 is located on each electrode layer. Therefore, the configuration of the internal electrodes are identical for each electrode layer except electrode 3 is connected to external electrode 4B on the second electrode layer. Therefore, SP3 coincides with the second space portion, and the 2-2th internal electrode is element 5 closest to the fifth surface. Further note that Pecina discloses an embodiment in which only a single element 5 exists in each electrode layer [col.4 ll.18-20]).
Pecina does not disclose the 1-1-th internal electrode overlaps the 2-2-th internal electrode in the stacking direction, and the 2-1-th internal electrode overlaps the 1-2-th internal electrode in the stacking direction.
Hong discloses a first internal electrode (421 – Figure 8, Figure 9, ¶62) overlapped with a dummy pattern (432 – Figure 8, Figure 9, ¶62) and a second internal electrode (422 – Figure 8, Figure 9, ¶62) overlapped with a second dummy pattern (431 – Figure 8, Figure 9, ¶62). Note that since Pecina discloses an embodiment in which a single dummy electrode exists in an electrode layer, Hong may be applied to show an overlap of the electrodes. 
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the overlapping electrode structure as described by Hong to improve the BDV value of the multilayer ceramic capacitor and improving the withstand voltage of the component (¶54 – Hong).
Pecina does not disclose the first internal electrode layer contacting the third, fifth, and sixth surfaces, and the second internal electrode layer contacting the fourth, fifth, and sixth surfaces.
Lee discloses the first internal electrode layer (131 – Figure 5, ¶62) contacting the third, fifth, and sixth surfaces (Figure 4, Figure 5), and the second internal electrode layer (132 – Figure 5, ¶62) contacting the fourth, fifth, and sixth surfaces (Figure 4, Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
	In re claim 3, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina does not disclose wherein the 51-1-th internal electrode contacts the third and fifth surfaces of the capacitor body, and the 2-1-th internal electrode contacts the fourth and sixth surfaces of the capacitor body.
	Lee discloses the first capacitive forming5first ca internal electrode (131 – Figure 5) contacts the third and fifth surfaces of the capacitor body (Figure 5), and the second capacitive forming internal electrode (132 – Figure 5) contacts the fourth and sixth surfaces of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 6, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode further includes a first lead portion contacting the third and sixth surfaces, and the 2-1-th internal electrode further includes a second lead portion contacting the fourth and fifth surfaces.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5) further includes a first lead portion (135 – Figure 5, ¶65) contacting the third and sixth surfaces (Figure 5), and 
the 2-1-th internal electrode (132 – Figure 5) further includes a second lead portion (136 – Figure 5, ¶65) contacting the fourth and fifth surfaces (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 7, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode has a first cut-out portion disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other, and 15the 2-1-th internal electrode has a second cut-out portion disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5, Figure 8) has a first cut-out portion (M – Figure 8a, ¶91) disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other (Figure 8a), and 
15the 2-1-th internal electrode (132 – Figure 5, Figure 8) has a second cut-out portion (M – Figure 8a) disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other (Figure 8a).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 8, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina further discloses wherein the 20capacitor body includes an active region in which the first (3 and 5 connected to 4A – Figure 2EC) and second (3 and 5 connected to 4B – Figure 2EC) internal electrode layers overlap each other and upper and lower cover regions (topmost and lowermost 2 – Figure 2) disposed on upper and lower surfaces of the active region, respectively (Figure 2).
In re claim 9, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina further discloses wherein the DB1/ 120929337.1 Page 31first and second external electrodes (4A, 4B – Figure 2EC) include, respectively, 
first and second connection portions (C1, C2 – Figure 2EC) disposed on the third and fourth surfaces (S3, S4 – Figure 2EC) of the capacitor body, respectively, and connected to the 1-1-th internal electrode (3 connected to 4A – Figure 2EC) and the 2-1-th 5internal electrode (3 connected to 4B – Figure 2EC), respectively; and 
first and second band portions (B1, B2 – Figure 2EC) extending from the first and second connection portions (C1, C2 – Figure 2EC) to parts of the first surface of the body (S1 – Figure 2EC), respectively.


Claims 2, 4, 5, 10-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecina et al. (US Publication 2010/0214720) in view of Hong et al. (US Publication 2019/0096584) and in further view of Lee et al. (US Publication 2013/0229749) and in further view of Kim et al. (US Publication 2007/0251066).
In re claim 2, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina further discloses side margin portions (dielectric layer between 5 and S5, dielectric layer between 5 and S6 – Figure 1EC). Pecina does not disclose that the multilayer body is formed separately from the side margins, and first and second side portions are disposed on the fifth and sixth surfaces of the capacitor body, respectively.
	Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
	The combination of Pecina and Lee discloses DB1/ 120929337.1 Page 29first and second side portions disposed on the fifth and sixth surfaces of the capacitor body, respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
	In re claim 4, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina further discloses the 1-2-th internal electrode (5 closest to S6 and on electrode layer corresponding to 3 connected to 4A – Figure 1EC) is spaced apart from the third surface of the capacitor body (S3 – Figure 1EC) by the first space portion (SP1 – Figure 1EC), and the 2-2-th internal electrode (5 closest to S6 and on electrode layer corresponding to 3 connected to 4B – Figure 1EC, ¶45) is spaced apart from the fourth surface (S4 – Figure 1EC) of the capacitor body by the second space portion (SP3 – Figure 1EC) (¶45).
	Pecina further discloses the 1-2-th internal electrode contacts a margin portion (dielectric between 5 and S6 – Figure 1EC) and the 2-2-th internal electrode contacts a second margin portion (dielectric between 5 and S5 – Figure 1EC). 
Pecina does not disclose wherein the 1-2-th internal electrode contacts the sixth surface of the capacitor body, and the 2-2-th internal electrode contacts the fifth surface 15of the capacitor body.
Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
The combination of Pecina and Kim discloses the 1-2-th internal electrode contacts the sixth surface of the capacitor body, and the 2-2-th internal electrode contacts the fifth surface 15of the capacitor body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
	In re claim 5, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 4, as explained above. Pecina further discloses wherein the first space portion includes a 1-1-th space portion (SP1 – Figure 1EC) elongated 20in a direction towards the third and fourth surfaces (S3, S4 – Figure 1EC) and a 1-2-th space portion (SP2 – Figure 1EC) extending from an end portion of the 1-1-th space portion in a direction towards the fifth and sixth surfaces (S5, S6 – Figure 1EC) and contacting the sixth surface (Figure 1EC), and 
the second space portion includes a 2-1-th space portion (SP3 – Figure 1EC) 25elongated in the direction towards the third and fourth surfaces DB1/ 120929337.1 (S3, S4 – Figure 1EC) Page 30and a 2-2-th space portion (SP4 – Figure 1EC) extending from an end portion of the 2-1-th space portion in the direction towards the fifth and sixth surfaces and contacting the fifth surface (Figure 1EC; Note that the same configuration exists for the second electrode layer in which 3 contacts 4B).
In re claim 10, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 3, as explained above. Pecina further discloses the 1-2-th internal electrode (5 closest to S6 and on electrode layer corresponding to 3 connected to 4A – Figure 1EC) is spaced apart from the third surface of the capacitor body (S3 – Figure 1EC) by the first space portion (SP1 – Figure 1EC), and the 2-2-th internal electrode (5 closest to S6 and on electrode layer corresponding to 3 connected to 4B – Figure 1EC, ¶45) is spaced apart from the fourth surface (S4 – Figure 1EC) of the capacitor body by the second space portion (SP3 – Figure 1EC) (¶45).
	Pecina further discloses the 1-2-th internal electrode contacts a margin portion (dielectric between 5 and S6 – Figure 1EC) and the 2-2-th internal electrode contacts a second margin portion (dielectric between 5 and S5 – Figure 1EC). 
Pecina does not disclose wherein the 1-2-th internal electrode contacts the sixth surface of the capacitor body, and the 2-2-th internal electrode contacts the fifth surface 15of the capacitor body.
Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
The combination of Pecina and Kim discloses the 1-2-th internal electrode contacts the sixth surface of the capacitor body, and the 2-2-th internal electrode contacts the fifth surface 15of the capacitor body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
	In re claim 11, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 10, as explained above. Pecina further discloses wherein the first space portion includes a 1-1-th space portion (SP1 – Figure 1EC) elongated 20in a direction towards the third and fourth surfaces (S3, S4 – Figure 1EC) and a 1-2-th space portion (SP2 – Figure 1EC) extending from an end portion of the 1-1-th space portion in a direction towards the fifth and sixth surfaces (S5, S6 – Figure 1EC) and contacting the sixth surface (Figure 1EC), and 
the second space portion includes a 2-1-th space portion (SP3 – Figure 1EC) 25elongated in the direction towards the third and fourth surfaces DB1/ 120929337.1 (S3, S4 – Figure 1EC) Page 30and a 2-2-th space portion (SP4 – Figure 1EC) extending from an end portion of the 2-1-th space portion in the direction towards the fifth and sixth surfaces and contacting the fifth surface (Figure 1EC; Note that the same configuration exists for the second electrode layer in which 3 contacts 4B).
In re claim 12, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 11, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode further includes a first lead portion contacting the third and sixth surfaces, and the 2-1-th internal electrode further includes a second lead portion contacting the fourth and fifth surfaces.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5) further includes a first lead portion (135 – Figure 5, ¶65) contacting the third and sixth surfaces (Figure 5), and 
the 2-1-th internal electrode (132 – Figure 5) further includes a second lead portion (136 – Figure 5, ¶65) contacting the fourth and fifth surfaces (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 13, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 12, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode has a first cut-out portion disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other, and 15the 2-1-th internal electrode has a second cut-out portion disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5, Figure 8) has a first cut-out portion (M – Figure 8a, ¶91) disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other (Figure 8a), and 
15the 2-1-th internal electrode (132 – Figure 5, Figure 8) has a second cut-out portion (M – Figure 8a) disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other (Figure 8a).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 14, Pecina discloses a multilayer capacitor comprising: 
a capacitor body (1 – Figure 2, ¶45) including dielectric layers (2 – Figure 2, ¶46) and first 5and second internal electrode layers (3 and 5 connected to 4A, 3 and 5 connected to 4B – Figure 1, Figure 2, ¶46) stacked in a stacking direction and having first and second surfaces (S1, S2 – Figure 2EC) opposing each other in the stacking direction, third and fourth surfaces (S3, S4 – Figure 1EC, Figure 2EC) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (S5, S6 – Figure 1EC) connected to the first and second surfaces, connected to the third and fourth surfaces, 10and opposing each other (Figure 1EC, Figure 2EC), the first internal electrode layer contacting the third surface (S3 – Figure 2EC), and the second internal electrode layer contacting the fourth surface (S4 – Figure 2EC); and
first and second external electrodes (4A, 4B – Figure 2EC) disposed on the third 15and fourth surfaces of the capacitor body (S3, S4 – Figure 2EC), respectively, 
wherein the first internal electrode layer (3 and 5 connected to 4A – Figure 1, Figure 2) includes a 1-1-th internal electrode (3 – Figure 1EC) disposed on one of the dielectric layers (Figure 2) so as to contact the third surface (S3 – Figure 2EC) of the capacitor body and connected to the first external electrode (4A – Figure 2EC), and a 1-2th internal electrode (5 closest to S6 – Figure 2EC) disposed on the one dielectric layer (Figure 1, Figure 2) so as to be spaced apart from the 1-1-th internal electrode (3 – Figure 1EC) and the third surface (S3 – Figure 1EC) , and
the second internal electrode (3 and 5 connected to 4B – Figure 1, Figure 2) includes a 2-1-th internal electrode (3 – Figure 1, ¶45) disposed on another of dielectric layers (Figure 1, Figure 2) so as to contact the fourth surface (S4 – Figure 2EC) of the capacitor body and connected to the second external electrode (4B – Figure 1, Figure 2), and a 2-2-th internal electrode (5 – Figure 1, Figure 2, ¶45) disposed on the another dielectric layer (Figure 2EC) so as to be spaced apart from the 2-1-th internal electrode (Figure 1EC, ¶45) and the fourth surface (S4 – Figure 1EC, Figure 2EC) of the capacitor body. (Note that the electrode 5 is located on each electrode layer. Therefore, the configuration of the internal electrodes are identical for each electrode layer except electrode 3 is connected to external electrode 4B on the second electrode layer. Therefore, SP3 coincides with the second space portion, and the 2-2th internal electrode is element 5 closest to the fifth surface. Further note that Pecina discloses an embodiment in which only a single element 5 exists in each electrode layer [col.4 ll.18-20]).
Pecina further discloses the 1-2-th internal electrode contacts a margin portion (dielectric between 5 and S6 – Figure 1EC) and the 2-2-th internal electrode contacts a second margin portion (dielectric between 5 and S5 – Figure 1EC). 
Pecina does not disclose the 1-1-th internal electrode overlaps the 2-2-th internal electrode in the stacking direction, and the 2-1-th internal electrode overlaps the 1-2-th internal electrode in the stacking direction.
Hong discloses a first internal electrode (421 – Figure 8, Figure 9, ¶62) overlapped with a dummy pattern (432 – Figure 8, Figure 9, ¶62) and a second internal electrode (422 – Figure 8, Figure 9, ¶62) overlapped with a second dummy pattern (431 – Figure 8, Figure 9, ¶62). Note that since Pecina discloses an embodiment in which a single dummy electrode exists in an electrode layer, Hong may be applied to show an overlap of the electrodes. 
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the overlapping electrode structure as described by Hong to improve the BDV value of the multilayer ceramic capacitor and improving the withstand voltage of the component (¶54 – Hong).
Pecina does not disclose the 1-1-th internal electrode is disposed on one of the dielectric layers so as to contact the fifth surface of the capacitor body, and the 2-1-th internal electrode is disposed on the another of the dielectric layers so as to contact the sixth surface of the capacitor body. 
	Lee discloses the first capacitive forming5first ca internal electrode (131 – Figure 5) contacts the third and fifth surfaces of the capacitor body (Figure 5), and the second capacitive forming internal electrode (132 – Figure 5) contacts the fourth and sixth surfaces of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
Pecina does not disclose the 1-2-th internal electrode disposed on the one dielectric layers is in contact with the sixth surface of the capacitor body and the 2-2-th internal electrode disposed on the another of the dielectric layers is in contact with the fifth surface of the capacitor body.  
Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
The combination of Pecina and Kim discloses the 1-2-th internal electrode contacts the sixth surface of the capacitor body, and the 2-2-th internal electrode contacts the fifth surface 15of the capacitor body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
In re claim 15, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 14, as explained above. Pecina further discloses side margin portions (dielectric layer between 5 and S5, dielectric layer between 5 and S6 – Figure 1EC). Pecina does not disclose that the multilayer body is formed separately from the side margins, and first and second side portions are disposed on the fifth and sixth surfaces of the capacitor body, respectively.
	Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
	The combination of Pecina and Lee discloses DB1/ 120929337.1 Page 29first and second side portions disposed on the fifth and sixth surfaces of the capacitor body, respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
	In re claim 16, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 14, as explained above. Pecina does not disclose wherein the 51-1-th internal electrode contacts the third and fifth surfaces of the capacitor body, and the 2-1-th internal electrode contacts the fourth and sixth surfaces of the capacitor body.
	Lee discloses the first capacitive forming5first ca internal electrode (131 – Figure 5) contacts the third and fifth surfaces of the capacitor body (Figure 5), and the second capacitive forming internal electrode (132 – Figure 5) contacts the fourth and sixth surfaces of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 17, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 14, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode has a first cut-out portion disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other, and 15the 2-1-th internal electrode has a second cut-out portion disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5, Figure 8) has a first cut-out portion (M – Figure 8a, ¶91) disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other (Figure 8a), and 
15the 2-1-th internal electrode (132 – Figure 5, Figure 8) has a second cut-out portion (M – Figure 8a) disposed at a portion connecting the fourth surface and the sixth surface of the capacitor body to each other (Figure 8a).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 18, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 14, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode further includes a first lead portion contacting the third and sixth surfaces, and the 2-1-th internal electrode further includes a second lead portion contacting the fourth and fifth surfaces.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5) further includes a first lead portion (135 – Figure 5, ¶65) contacting the third and sixth surfaces (Figure 5), and 
the 2-1-th internal electrode (132 – Figure 5) further includes a second lead portion (136 – Figure 5, ¶65) contacting the fourth and fifth surfaces (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 20, Pecina discloses a multilayer capacitor comprising: 
a capacitor body (1 – Figure 2, ¶45) including dielectric layers (2 – Figure 2, ¶46) and first 5and second internal electrode layers (3 and 5 connected to 4A, 3 and 5 connected to 4B – Figure 1, Figure 2, ¶46) and having first and second surfaces (S1, S2 – Figure 2EC) opposing each other, third and fourth surfaces (S3, S4 – Figure 1EC, Figure 2EC) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (S5, S6 – Figure 1EC) connected to the first and second surfaces, connected to the third and fourth surfaces, 10and opposing each other (Figure 1EC, Figure 2EC), 
first and second external electrodes (4A, 4B – Figure 2EC) disposed on the third 15and fourth surfaces of the capacitor body (S3, S4 – Figure 2EC), respectively, 
wherein the first internal electrode layer (3 and 5 connected to 4A – Figure 1, Figure 2) includes only a 1-1-th internal electrode (3 – Figure 1EC) contacting the third surface (S3 – Figure 2EC)  and connected to the first external electrode (4A – Figure 2EC), and a 1-2th internal electrode (5 closest to S6 – Figure 2EC) spaced apart from the first and second external electrodes (4A, 4B – Figure 1EC) (col.4 ll.18-20).
Pecina does not disclose the 1-1-th internal electrode contacts the fifth surface.
	Lee discloses the first capacitive forming5first ca internal electrode (131 – Figure 5) contacts the third and fifth surfaces of the capacitor body (Figure 5),
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
Pecina does not disclose the 1-2-th internal electrode contacts the sixth surface.
Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
The combination of Pecina and Kim discloses the 1-2-th internal electrode contacts the sixth surface of the capacitor body
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
In re claim 21, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 20, as explained above. Pecina further discloses the second internal electrode (3 and 5 connected to 4B – Figure 1, Figure 2) includes only a 2-1-th internal electrode (3 – Figure 1, ¶45) disposed on contacting the fourth surface (S4 – Figure 2EC) and connected to the second external electrode (4B – Figure 1, Figure 2), and a 2-2-th internal electrode (5 – Figure 1, Figure 2, ¶45) spaced apart from the first and second external electrodes (4A, 4B – Figure 1EC, Figure 2EC) (col.4 ll.18-20). (Note that the electrode 5 is located on each electrode layer. Therefore, the configuration of the internal electrodes are identical for each electrode layer except electrode 3 is connected to external electrode 4B on the second electrode layer. Therefore, SP3 coincides with the second space portion, and the 2-2th internal electrode is element 5 closest to the fifth surface. Further note that Pecina discloses an embodiment in which only a single element 5 exists in each electrode layer.).
Pecina does not disclose the 2-1-th internal electrode contacts the fifth surface.
	Lee discloses the second capacitive forming5first ca internal electrode (132 – Figure 5) contacts the fourth and sixth surfaces of the capacitor body (Figure 5),
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
Pecina does not disclose the 2-2-th internal electrode contacts the fifth surface.
Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
The combination of Pecina and Kim discloses the 2-2-th internal electrode contacts the fifth surface of the capacitor body
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
In re claim 22, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 21, as explained above. Pecina further discloses side margin portions (dielectric layer between 5 and S5, dielectric layer between 5 and S6 – Figure 1EC). Pecina does not disclose that the multilayer body is formed separately from the side margins, and first and second side portions are disposed on the fifth and sixth surfaces of the capacitor body, respectively, and connected to the 1-2-th internal electrode and 2-2-th internal electrode, respectively.
	Kim discloses separately forming the side margin portions (70 – Figure 5, Figure 1, ¶41) on the fifth and sixth surfaces (Surfaces opposing in the ‘W’ direction – Figure 5) of the multilayer body (Figure 5).
	The combination of Pecina and Lee discloses DB1/ 120929337.1 Page 29 first and second side portions are disposed on the fifth and sixth surfaces of the capacitor body, respectively, and connected to the 1-2-th internal electrode and 2-2-th internal electrode, respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions, to form side margin portions prevent local thickness variations (¶55 – Kim).
In re claim 23, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 20, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode further includes a first lead portion contacting the third and sixth surfaces.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5) further includes a first lead portion (135 – Figure 5, ¶65) contacting the third and sixth surfaces (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.
In re claim 24, Pecina in view of Hong and in further view of Lee and in further view of Kim discloses the multilayer capacitor of claim 20, as explained above. Pecina does not disclose wherein the 1-1-th internal electrode has a first cut-out portion disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other.
Lee discloses wherein the 1-1-th internal electrode (131 – Figure 5, Figure 8) has a first cut-out portion (M – Figure 8a, ¶91) disposed at a portion connecting the third surface and the fifth surface of the capacitor body to each other (Figure 8a).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions of the internal electrodes as described by Lee to obtain a device of desired ESR characteristics.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecina et al. (US Publication 2010/0214720) in view of Hong et al. (US Publication 2019/0096584) and in further view of Lee et al. (US Publication 2013/0229749) and in further view of Kim ‘073 (US Publication 2015/0021073).
In re claim 19, Pecina in view of Hong and in further view of Lee discloses the multilayer capacitor of claim 1, as explained above. Pecina does not disclose a board having a multilayer capacitor, comprising: 
a substrate having first and second electrode pads disposed on one surface thereof; and 25

a multilayer capacitor mounted on the DB1/ 120929337.1 Page 35substrate so that the first and second external electrodes are connected to the first and second electrode pads, respectively.
Kim ‘073 discloses a board (210 – Figure 5, ¶125) having a multilayer capacitor (100 – Figure 5, ¶124), comprising: 
a substrate having first and second electrode pads (221, 222 – Figure 5, ¶125) disposed on one surface thereof (Figure 5); and 25

a multilayer capacitor (100 – Figure 5)  mounted on the DB1/ 120929337.1 Page 35substrate so that the first and second external electrodes (131, 132 – Figure 5, ¶47) are connected to the first and second electrode pads (Figure 5), respectively.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit board structure as described by Kim ‘073 to allow the capacitor to communicate with external electronic components. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe (US Patent 10,115,528)				Figure 6, Figure 7
Lee et al. (US Publication 2015/0255213)		Figure 6B
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848